ORDER

PER CURIAM:
AND NOW, this 19th day of June, 1995, upon consideration of the Report and Recommendations of the Disciplinary Board dated May 25, 1995, it is hereby
ORDERED that VATCHE KALOUSTIAN, be and he is SUSPENDED from the Bar of this Commonwealth for a period of One (1) year effective August 11, 1994, and he shall comply with all the provisions of Rule 217 Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
MONTEMURO, J., is sitting by designation.